Citation Nr: 1234174	
Decision Date: 10/01/12    Archive Date: 10/11/12

DOCKET NO.  06-32 488	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $54,828.81.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Committee on Waivers and Compromises at the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case for additional development in October 2009.  The requested development has, to the extent required, been substantially completed.  

The validity of the calculated debt created in this case was addressed in a December 2010 supplemental statement of the case.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011), VAOPGCPREC 6-98 (Apr. 24, 1998).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  State of Missouri 16th Judicial Circuit records show the Veteran was charged in June 2003 for possession of a controlled substance except 35 grams or less of marijuana, a felony, and that a warrant was issued on September [redacted], 2003.

3.  A November 2, 2005, State of Missouri judicial order shows the cause of action against the Veteran was discharged and that all warrants issued in the cause for the arrest were withdrawn.

4.  VA records show an overpayment was created due to a determination to terminate the Veteran's service-connected disability compensation effective for the period from September [redacted], 2003, to November 2, 2005; there is no evidence the overpayment amount of $54,828.81 was improperly calculated.

5.  The Veteran is not shown to have committed fraud, misrepresentation, or bad faith in the creation of the overpayment.

6.  The Veteran was at fault in the creation of the debt in failing to resolve known felony charges against him in the State of Missouri.

7.  Waiver of the assessed overpayment would result in unfair enrichment to the Veteran.

8.  Recovery of the assessed overpayment is not shown to deprive the Veteran of basic necessities.

9.  Denial of waiver would not defeat the purpose of the award of VA benefits.

10.  There is no indication that the Veteran relinquished a valuable right or incurred a legal obligation in reliance upon the benefits received.


CONCLUSION OF LAW

Recovery of the overpayment of service-connected disability compensation in the valid amount of $54,828.81 would not be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§  1.963, 1.965 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held, however, that the VCAA notification procedures do not apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  It is significant to note that chapter 53 of title 38, U.S. Code (which governs waiver requests) contains its own decision notice provisions.  

Although the Veteran's service representative asserted, in essence, that further action was required to determine whether or not an Income Verification Match (IVM) record/file existed, there is no reasonable possibility that any such records could be relevant to the present appeal.  The overpayment at issue involves termination of service-connected disability compensation which is not determined or otherwise affected by the Veteran's receipt of other income.  The Board finds that all relevant evidence necessary for an equitable disposition of this appeal has been obtained.

The Board notes that remand instructions in October 2009 included that appropriate action should be taken to clarify whether the Veteran was served a warrant in September 2003 for a felony offense and whether he had fled for any identifiable period of time with an intent to avoid prosecution.  It was noted that VA's General Counsel had stated that the legislative record revealed that section 505(a) of Public Law No. 107-103 was patterned after Public Law No. 104-193, which barred fugitive felons from receiving Supplemental Security Insurance from the Social Security Administration (SSA) and food stamps from the Department of Agriculture.  See VAOPGCPREC 7-2002 (Dec. 3, 2002).  And further noted that the United States Court of Appeals in Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2d Cir. 2005), in a case involving SSA benefits found there must have been some evidence that the person knows his apprehension is sought for a determination that the person was "fleeing to avoid prosecution."  

Although the action requested by the Board in October 2009 was not completed, the Board finds that in light of a precedential Court decision subsequent to the remand the requested action is not required.  In a case specifically addressing the applicability of statutes and regulations concerning a "fugitive felon" and the termination of VA benefits, the Court in Mountford v. Shinseki, 24 Vet. App. 443 (2011), held that actual knowledge that a warrant had been issued is not part of the statutory requirement.  Therefore, no additional action as to this matter is required.  But see Stegall v. West, 11 Vet. App. 268 (1998).  

Validity of the Debt

VA law provides that compensation is not payable on behalf of a veteran for any period during which he or she is a fugitive felon.  The term fugitive felon means a person who is a fugitive by reasons including fleeing to avoid prosecution, or custody or confinement after conviction, for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees.  38 U.S.C.A. § 5313B(a) (West 2002); 38 C.F.R. § 3.665(n) (2011).

The Court has held that an adjudication of guilt is not required under 38 U.S.C.A. § 5313B for a Veteran to be considered a fugitive felon and that actual knowledge that a warrant had been issued is not part of the statutory requirement.  It was noted that neither the statute nor its legislative history suggested that to be a fugitive felon one must have knowledge of the warrant.  See Mountford, 24 Vet. App. 443.  Further, the plain language of 38 U.S.C.A. § 5313B(b)(1)(B) provides that a person is a "fugitive felon" by reason of a violation of the terms of probation for a felony, irrespective of the Veteran's motivation for violating his or her probation.  38 U.S.C.A. § 5313B(a) (West 2002).

In this case, VA records show an overpayment was created based upon the receipt of information that a warrant had been issued in September 2003 for an offense related to dangerous drugs.  State of Missouri 16th Judicial Circuit records show the Veteran was charged in June 2003 for possession of a controlled substance except 35 grams or less of marijuana, identified as a felony offense under Missouri law following his arrest during a June 2003 traffic stop.  A personal recognizance bond was set in the amount of $2,500 and a warrant was issued on September [redacted], 2003.  The warrant was served in April 2005.  A November 2, 2005, order shows the prosecuting attorney requested dismissal of the cause of action against the Veteran because the current evidence was not sufficient to prove guilt.  The judge discharged the cause of action and withdrew all warrants issued in the cause for the arrest.  In statements in support of his appeal the Veteran asserted that he had never been a fugitive felon and that a November 2005 court order had dismissed all charges against him.  In correspondence to the Veteran's service representative dated in October 2005 an attorney reported that the Veteran had been served a warrant in April 2005 and was subsequently released on his own recognizance.  It was noted there were no active warrants.  A November 2005 State of Missouri judicial order dismissed the action against the Veteran and withdrew the warrant issued in that cause.  

VA records show the Veteran was notified by correspondence dated in January 2005 of a proposal to terminate his VA service-connected disability compensation effective September [redacted], 2003.  He was notified by correspondence dated in September 2005 that his compensation payments were being terminated September [redacted], 2003, based upon evidence of a warrant for arrest having been issued on that date.  VA records show the Veteran was receiving monthly compensation payments for a total disability rating based upon individual unemployability due to service-connected disabilities effective from March 31, 1997.  His monthly rate from December 1, 2002, was $2,193 and payments were reinstated from November 2, 2005, at the monthly rate of $2,383.  Records also show the overpayment in the amount of $54,828.81 was created due to a determination to terminate the Veteran's service-connected disability compensation effective for the period from September [redacted], 2003, to November 2, 2005.  

Based upon the evidence of record, the Board finds the Veteran was a fugitive felon for VA compensation purposes for the period from September [redacted], 2003, to November 2, 2005.  The Court has held that under applicable VA law actual knowledge that a warrant was issued is not required.  See Mountford, 24 Vet. App. 443.  The evidence clearly shows that the Veteran was subject of a felony warrant and avoided prosecution.  He was not entitled to payment of benefits during the period from issuance of the warrant to the date the warrant was cleared.  Benefits were improperly paid during this period and he has not disputed the amount of the benefits he was paid.  The overpayment was not due to the sole administrative error of VA.  Accordingly, the evidence shows that the overpayment was properly created.  Consequently, the debt is valid.
Waiver

VA law provides that recovery of overpayment of any benefits shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(a) (2011).  The standard "Equity and Good Conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  The decision reached should not be unduly favorable or adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a fair decision between the obligor and the government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor against VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor or family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.

(5)  Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.
38 U.S.C.A. §  5302; 38 C.F.R. § 1.965(a) (2011).

In this case, there is no evidence indicating the indebtedness resulted from fraud, misrepresentation, or bad faith on the Veteran's part.  Therefore, waiver of indebtedness is not precluded if shown that it would be against the principles of equity and good conscience to require the Veteran to repay the debt to the government.  38 C.F.R. §§ 1.963, 1.965.

Based on the evidence of record, the Board finds recovery of the overpayment would not be against the principles of equity and good conscience.  The record shows the Veteran was at fault in the creation of the debt in failing to resolve known felony charges against him in the State of Missouri.  The record is clear that the Veteran knew or reasonably should have known that unresolved felony charges remained from his June 2003 cocaine possession offense.  VA is shown to have taken prompt action to propose termination of VA compensation upon receipt of information indicating a felony warrant had been issued.  There is no evidence of VA fault in the creation of the debt.  Waiver of the assessed overpayment in this case would, to some extent, result in unfair enrichment to the Veteran.  In essence, he would be receiving enrichment for a period of time which under applicable VA law he may not receive payments.  

Recovery of the assessed overpayment is not shown to deprive the Veteran of basic necessities.  In a November 2005 financial status report the Veteran stated he received monthly Social Security Administration (SSA) benefits of $843 and that he had monthly expenses of $1,967, including $700 per month for food.  He reported his net monthly expenses exceeded his income by $1,124.  He reported he had no installment contracts or other debts.  The Board notes, however, that the Veteran did not include his monthly VA compensation payment shown to have been reinstated effective November 2, 2005, in the amount of $2,383.  Thus, his adjusted net monthly income, including VA compensation, less expenses at that time was $1,259.  In correspondence dated in January 2006 the Veteran requested that if waiver could not be granted that $1,200 per month be withheld until the overpayment was paid in full.  The Board finds that repayment is not shown to deprive him of basic necessities.

The Board also finds that collection of the debt would not defeat the purpose of paying benefits by nullifying the objective for which the benefits were intended.  The purpose of the compensation benefits is defined by statute as is the authority for termination of those benefits.  

There is no indication that reliance on the overpaid benefits resulted in the Veteran's relinquishment of a valuable right or the incurrence of a legal obligation.  After weighing all the evidence of record, the Board finds that recovery of the overpayment would not be against equity and good conscience.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against a waiver of the assessed overpayment.


ORDER

Entitlement to a waiver of the recovery of an overpayment of Department of Veterans Affairs compensation benefits in the amount of $54,828.81 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


